Citation Nr: 0104041	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-21 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
service-connected pleurisy of the left lung with resection of 
the eighth rib.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1950 to 
April 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Los Angeles Regional 
Office (RO) which declined to rate his chronic pleurisy at 
greater than 10 percent disabling.


REMAND

Service medical records indicate that the veteran developed 
left-sided spontaneous pneumothorax in March 1951.  He 
underwent an open thoradectomy with rib resection in May 1951 
for a left side empyema.  He was hospitalized for about four 
months before returning to duty.  An April 1953 discharge 
examination indicated clear lung fields without evidence of 
disease involving the diaphragm or pleura.  

A February 1956 VA medical examination report indicated a 
well-healed, five-inch transverse scar on the left ninth rib 
(all other documents in the claims file refer to the eighth 
rib) and subjective complaints of pain in the left lower 
chest.  Further, the examiner noted a well-shaped, clinically 
normal chest, normal-sounding breath, and good mobility.  In 
making a diagnosis, the examiner noted that residuals of 
spontaneous pneumothorax were not found.  The examiner also 
noted a well-healed postoperative scar on the left lower 
chest wall, and chronic left base pleurisy.

By April 1956 decision, the RO granted service connection for 
"chest trouble."  The veteran was rated at 10 percent, 
effective January 3, 1956.  

On VA medical examination in December 1998, the examiner 
noted that he did not review the claims file or any medical 
records.  The veteran reported dyspnea on exertion, and that 
he was treated with inhalers in the early 1990s, as well as a 
55-year history of smoking and asbestos exposure while 
working as an air conditioning installer post service.  The 
physician made note of the fact that the lung condition 
treated in service had healed, and that the veteran had 
sought no further treatment for his lungs after his service 
discharge.

In December 1998, pulmonary function tests revealed a slight 
decrease of vital capacity and moderate obstructive airways 
disease without significant improvement with bronchodilator 
inhalation.  The examiner associated moderate obstructive 
airways disease with the veteran's long history of smoking.  
X-ray films showed chronic pleural changes in the left thorax 
with elevation of the left hemidiaphragm consistent with a 
history of left empyema and spontaneous pneumothorax.  Also 
evident was bilateral hyperexpansion and flattened 
hemidiaphragms and a right lateral chest wall pleural 
thickening consistent with a history of asbestos exposure.  
The X-rays were deemed consistent with his history of left 
spontaneous pneumothorax and empyema.  The examiner concluded 
that the lungs revealed changes of chronic obstructive 
pulmonary disease.  

The claims file contains an August 1999 opinion from Dr. S.P. 
Gorman that, "[i]t is likely as not, his chronic shortness 
of breath is caused by pleurisy as well as by cigarette 
smoking."  Dr. Gorman noted a lack of medical records, but 
he does not discuss test results nor mention that any were 
conducted.  Furthermore, the physician does not provide bases 
for his conclusion.  

Pursuant to the newly enacted Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified as amended at 38 U.S.C. § 
5103A), VA must make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim.  This includes informing the veteran of all 
the evidence needed to support his claim.  Also, VA must 
assist claimants in obtaining government and private records, 
and obtain a medical opinion when such is necessary to make a 
decision on a claim.  

From the information currently available, the Board cannot 
ascertain which manifestations, if any, are due to the 
veteran's service-connected pleurisy.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letters 00-87 
(Nov. 17, 2000), 00-92 (Dec. 13, 2000), 
and 01-02 (Jan. 9, 2001), as well as any 
pertinent guidance that is subsequently 
provided by VA, including final 
regulations, General Counsel precedent 
opinions and pertinent court decisions 
that are subsequently issued.  

2.  The RO should make an additional 
attempt to obtain any pertinent medical 
records.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5103A).  The RO should append any 
obtained records to the claims file or 
indicate that records were unobtainable.

3.  After any additional medical records 
have been obtained, the veteran should be 
afforded VA medical examination, and the 
examiner should be asked to: 
(a) identify all existing chronic 
respiratory diseases; 
(b) identify which current manifestations 
are attributable to the veteran's 
service-connected pleurisy, to include an 
assessment of his pulmonary functional 
impairment, based on pulmonary function 
testing; and, (c) to the extent possible, 
distinguish any clinical manifestations 
which are unrelated to the veteran's 
service-connected chronic pleurisy.  The 
claims folder must be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should note in the report that he or she 
reviewed the claims file.

4.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion comply 
with this remand and, if not, they should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998).

After undertaking any additional development deemed 
appropriate in addition to that requested above, the RO 
should re-adjudicate the issue of entitlement to an increased 
rating for service-connected chronic pleurisy.  If the 
benefit sought on appeal remains denied, the veteran and his 
representative should be furnished an SSOC and be given the 
opportunity to respond.  The veteran has the right to submit 
additional evidence and argument on the matter remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the U.S. Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2000) (Historical and Statutory Notes).  



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


